Case 1:20-cv-01271-JPH-DLP Document 97 Filed 03/19/21 Page 1 of 2 PageID #: 958




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 BARBARA TULLY,                                 )
 KATHARINE BLACK,                               )
 MARC BLACK,                                    )
 DAVID CARTER,                                  )
 REBECCA GAINES,                                )
 ELIZABETH KMIECIAK,                            )
 CHAQUITTA MCCLEARY,                            )
 DAVID SLIVKA,                                  )
 DOMINIC TUMMINELLO,                            )
 INDIANA VOTE BY MAIL, INC.,                    )
                                                )
                              Plaintiffs,       )
                                                )
                         v.                     )   No. 1:20-cv-01271-JPH-DLP
                                                )
 PAUL OKESON,                                   )
 S. ANTHONY LONG,                               )
 SUZANNAH WILSON OVERHOLT,                      )
 ZACHARY E. KLUTZ,                              )
 CONNIE LAWSON,                                 )
                                                )
                              Defendants.       )

                                            ORDER

       This matter comes before the Court on the Plaintiffs' Unopposed Motion to

 Stay Proceedings in the District Court, Dkt. [95]. The Court, being duly advised,

 hereby GRANTS said Motion. This matter is STAYED until any proceedings in the

 United States Supreme Court are resolved. The parties shall file a joint status

 report every 180 days.

       So ORDERED.

       Date: 3/19/2021
Case 1:20-cv-01271-JPH-DLP Document 97 Filed 03/19/21 Page 2 of 2 PageID #: 959




 Distribution:

 All ECF-registered counsel of record via email
